Citation Nr: 0022202	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids, 
effective from January 29, 1999.

2.  Entitlement to a compensable evaluation for a left 
varicocele, effective from January 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1999 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
hemorrhoids and a left varicocele, each rated as non-
compensably disabling from January 29, 1999.


FINDINGS OF FACT

1.  By a decision entered in June 1999, the RO granted 
service connection for hemorrhoids and a left varicocele, and 
rated each as non-compensably disabling, effective from 
January 29, 1999.

2.  The veteran perfected an appeal of the RO's June 1999 
decision.

3.  The veteran died on May [redacted], 2000.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334; 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.1302 
(1999).

In the present case, the record shows that, by a decision 
entered in June 1999, the RO granted service connection for 
hemorrhoids and a left varicocele, and rated each as non-
compensably disabling, effective from January 29, 1999.  The 
record further shows that the veteran perfected an appeal of 
those determinations to the Board.  Unfortunately, however, 
he died on May [redacted], 2000, before the Board had an 
opportunity to adjudicate his appeal.  Under applicable law, 
outlined above, his death operates to deprive the Board of 
jurisdiction to proceed to the merits of his appeal.  The 
appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

